Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 1 of 18




                               UNITED STATESS DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                   CASE NO. 9:19-cv-81217-RAR

  CANDICE COX PATTI,

         Plaintiff,

  v.

  DAVID B. HEVERT, M.D., P.A. d/b/a
  Glades Medical Group,

         Defendant.
                                                /

       DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIM

         Defendant, DAVID B. HEVERT, M.D., P.A. d/b/a Glades Medical Group (hereinafter

  “Defendant”), by and through undersigned counsel, hereby files its Answer, Affirmative Defenses

  and Counterclaim, and declares and avers as follows:

         Defendant denies each and every allegation of the Plaintiff’s Complaint not expressly or

  otherwise admitted below. Defendant also specifically reserves the right to assert any additional

  affirmative defenses in matters of avoidance that may be disclosed during the course of additional

  investigation and discovery.     Defendant’s Answer to each of the specifically enumerated

  paragraphs of the Plaintiff’s Complaint is as follows:

         1.      With regard to the allegations contained in Paragraph 1 of Plaintiff’s Complaint,

  Defendant admits Plaintiff has filed this action for alleged violations of the FLSA, otherwise denies

  the allegations, inferences and legal conclusions contained in Plaintiff’s Complaint states a cause

  of action and demands strict proof thereof.
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 2 of 18




         2.        With regard to the allegations contained in Paragraph 2 of Plaintiff’s Complaint,

  Defendant avers the statute speaks for itself, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

         3.        With regard to the allegations contained in Paragraph 3 of Plaintiff’s Complaint,

  Defendant avers the case law speaks for itself, otherwise denies the allegations, inferences and

  legal conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict

  proof thereof.

         4.        With regard to the allegations contained in Paragraph 4 of Plaintiff’s Complaint,

  Defendant does not contest subject matter jurisdiction, otherwise denies the allegations, inferences

  and legal conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict

  proof thereof.

         5.        With regard to the allegations contained in Paragraph 5 of Plaintiff’s Complaint,

  Defendant does not contest subject matter jurisdiction, otherwise denies the allegations, inferences

  and legal conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict

  proof thereof.

         6.        With regard to the allegations contained in Paragraph 6 of Plaintiff’s Complaint,

  Defendant does not contest venue, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

         7.        With regard to the allegations contained in Paragraph 7 of Plaintiff’s Complaint,

  Defendant admits Plaintiff was an employee of Defendant within the last three (3) years.

  Answering further, Defendant does not contest coverage, otherwise denies the allegations,
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 3 of 18




  inferences and legal conclusions contained in Plaintiff’s Complaint states a cause of action and

  demands strict proof thereof.

         8.      With regard to the allegations contained in Paragraph 8 of Plaintiff’s Complaint,

  Defendant does not contest coverage, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

         9.      With regard to the allegations contained in Paragraph 9 of Plaintiff’s Complaint,

  Defendant does not contest coverage, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

         10.     With regard to the allegations contained in Paragraph 10 of Plaintiff’s Complaint,

  Defendant does not contest coverage, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

         11.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 11 of Plaintiff’s Complaint and demands strict proof thereof.

         12.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 12 of Plaintiff’s Complaint and demands strict proof thereof.

         13.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 13 of Plaintiff’s Complaint and demands strict proof thereof.

         14.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 14 of Plaintiff’s Complaint and demands strict proof thereof.
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 4 of 18




         15.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 15 of Plaintiff’s Complaint and demands strict proof thereof.

         16.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 16 of Plaintiff’s Complaint and demands strict proof thereof.

         17.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 17 of Plaintiff’s Complaint and demands strict proof thereof.

         18.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 18 of Plaintiff’s Complaint and demands strict proof thereof.

         19.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 19 of Plaintiff’s Complaint and demands strict proof thereof.

         20.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 20 of Plaintiff’s Complaint and demands strict proof thereof.

         21.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 21 of Plaintiff’s Complaint and demands strict proof thereof.

         22.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 22 of Plaintiff’s Complaint and demands strict proof thereof.

         23.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 23 of Plaintiff’s Complaint and demands strict proof thereof.

         24.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 24 of Plaintiff’s Complaint and demands strict proof thereof.

         25.    Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 25 of Plaintiff’s Complaint and demands strict proof thereof.
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 5 of 18




          26.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 26 of Plaintiff’s Complaint and demands strict proof thereof.

          27.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 27 of Plaintiff’s Complaint and demands strict proof thereof.

          28.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 28 of Plaintiff’s Complaint and demands strict proof thereof.

          29.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 29 of Plaintiff’s Complaint and demands strict proof thereof.

          30.     With regard to the allegations, inferences and legal conclusions contained in

  Paragraph 30 of Plaintiff’s Complaint, Defendant re-avers and incorporates as if fully set forth

  herein its responses to Paragraphs 1-29 of Plaintiff’s Complaint above.

          31.     With regard to the allegations contained in Paragraph 31 of Plaintiff’s Complaint,

  Defendant does not contest coverage, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

          32.     With regard to the allegations contained in Paragraph 32 of Plaintiff’s Complaint,

  Defendant does not contest coverage, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

          33.     Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 33 of Plaintiff’s Complaint and demands strict proof thereof.

          34.     With regard to the allegations contained in Paragraph 34 of Plaintiff’s Complaint,

  Defendant avers it is a non-sequitur, as no plaintiff is entitled to relief for violations falling outside
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 6 of 18




  the statute of limitations. Answering further, Defendant denies the allegations, inferences and

  legal conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict

  proof thereof.

         35.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 35 of Plaintiff’s Complaint and demands strict proof thereof.

         36.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 36 of Plaintiff’s Complaint and demands strict proof thereof.

         37.       With regard to the allegations contained in Paragraph 37 of Plaintiff’s Complaint,

  Defendant avers the statute speaks for itself, otherwise denies the allegations, inferences and legal

  conclusions contained in Plaintiff’s Complaint states a cause of action and demands strict proof

  thereof.

         38.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 38 of Plaintiff’s Complaint and demands strict proof thereof.

         39.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 39 of Plaintiff’s Complaint and demands strict proof thereof.

         40.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 40 of Plaintiff’s Complaint and demands strict proof thereof.

         41.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 41 of Plaintiff’s Complaint and demands strict proof thereof.

         42.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 42 of Plaintiff’s Complaint and demands strict proof thereof.

         43.       Defendant denies the allegations, inferences and legal conclusions contained in

  Paragraph 43 of Plaintiff’s Complaint and demands strict proof thereof.
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 7 of 18




         Defendant denies Plaintiff is entitled to any of the relief or damages in the wherefore clause,

  including all sub-parts, and demands strict proof thereof. Defendant also denies Plaintiff is entitled

  to pre-judgment interest, as a matter of law.

                                    AFFIRMATIVE DEFENSES

         44.     As and for its First Affirmative Defense, Defendant states that none of its actions

  were “willful,” as said term is defined by the Fair Labor Standards Act, regulations, and

  interpretive case law.

         45.     As and for its Second Affirmative Defense, Defendant states that the Plaintiff’s

  claim for liquidated damages is barred because Defendant at all times material hereto acted in good

  faith and had reasonable grounds for believing that its policies and practices were not violations

  of the FLSA.

         46.     As and for its Third Affirmative Defense, Defendant states that all or part of the

  Plaintiff’s claims are barred by the applicable statute of limitations.

         47.     As and for its Fourth Affirmative Defense, Defendant states that the Plaintiff’s

  claims are barred because Defendant at all times material hereto acted in good faith in conformity

  with and in reliance on written administrative regulations, orders, rulings, approvals and/or

  interpretations of the Administrator of the Wage and Hour Division of the Department of Labor.

         48.     As and for its Fifth Affirmative Defense, Defendant states that Plaintiff has failed

  to states a claim upon which relief may be granted.

         49.     As and for its Sixth Affirmative Defense, Defendant states that the Plaintiff’s claims

  are barred because any compensable hours worked by the Plaintiff over forty (40) in any particular

  workweek for which she was not properly paid was without the knowledge, either actual or

  constructive, of Defendant.
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 8 of 18




         50.     As and for its Seventh Affirmative Defense, Defendant states that the Plaintiff’s

  claims are barred because she was properly paid by Defendant.

         51.     As and for its Eighth Affirmative Defense, Defendant states that the Plaintiff’s

  claims are barred by the “de minimus” doctrine.

         52.     As and for its Ninth Affirmative Defense, Defendant states that at all times material

  hereto, Plaintiff was exempt from overtime pay as she was employed as a bona fide executive,

  administrative and/or professional employee, pursuant to § 213(a)(1) of the FLSA.

         53.     As and for its Tenth Affirmative Defense, Defendant states that the Plaintiff’s claim

  for attorneys’ fees and costs is barred based on the authority of Goss v. Killian Oaks House of

  Learning, 248 F. Supp. 2d 1162 (S.D. Fla. 2003).

         54.     As and for its Eleventh Affirmative Defense, Defendant states that the Plaintiff’s

  claims are frivolous, both in factual and legal substance, and Defendant is entitled to an award of

  its attorneys’ fees and costs incurred in defending the instant action.

         55.     As and for its Twelfth Affirmative Defense, Defendant states that Plaintiff may not

  recover both liquidated damages and prejudgment interest under the FLSA.

         Defendant reserve the right to assert additional affirmative defenses which may be learned

  or disclosed through the discovery process.

                       DEMAND FOR COSTS AND ATTORNEY’S FEES

         Defendant is entitled to an award of costs and attorney’s fees incurred in defense of

  Plaintiff’s claims because the claims have been brought in bad faith. See, e.g., Kreager v. Solomon

  & Flanagan, P.A., 775 F.2d 1541 (11th Cir. 1985), and Turlington v. Atlanta Gas Light Co., 135

  F.3d 1428 (11th Cir. 1998). In this regard, the timing and motive behind this lawsuit is highly

  suspect, coming on the heels of a “cease and desist” communication sent on behalf of Defendant,
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 9 of 18




  by and through its legal counsel, and delivered to Plaintiff less than a week prior to the filing of

  this lawsuit (on or about August 23, 2019), in which Defendant notified Plaintiff of its discovery

  of Plaintiff’s misappropriation of Defendant’s property, consisting of laptops and a cell phone,

  along with patient lists and HIPAA protected medical information, as well as her direct

  solicitations of such patients to work with Plaintiff’s new employer (a competitor in the same

  industry as Defendant). Defendant’s legal counsel further notified Plaintiff that the taking of the

  Defendant’s files is illegal under Florida law and further constitutes a tortious interference with

  the Defendant’s business. Defendant’s legal counsel further notified Plaintiff that in the event she

  failed and/or refused to immediately comply with the Defendant’s demand in this regard,

  Defendant would seek court intervention and pursue any and all available legal remedies to protect

  its business and patient information, including the pursuit of immediate injunctive relief, monetary

  damages, and the disgorgement of any and all monies Plaintiff has received as a result of her illegal

  conduct.

         WHEREFORE, having fully answered the Plaintiff’s Complaint, Defendant prays that this

  Honorable Court dismiss with prejudice the Plaintiff’s claims in full, tax costs against the Plaintiff

  and in favor of Defendant, and reserve jurisdiction to consider a timely filed motion for attorneys’

  fees on the authority of Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541 (11th Cir. 1985).

             COMPULSORY COUNTERCLAIM AND DEMAND FOR JURY TRIAL

         Defendant/Counter-Plaintiff, David B. Hevert, M.D., P.A., a Florida corporation, d/b/a

  Glades Medical Group (hereinafter referred to as “Glades Medical Group”), by and through

  undersigned counsel, sues Plaintiff/Counter-Defendant, Candice Cox Patti, individually

  (hereinafter referred to as “Patti”), and for its causes of action declares and avers as follows:

         1.      This is an action for declaratory and injunctive relief, as well as monetary damages,
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 10 of 18




  for tortious interference with business relationships, conversion and misappropriation of trade

  secrets.

             2.   Glades Medical Group is a Florida corporation, operating as a medical practice, and

  providing medical services, in Boca Raton, Palm Beach County, Florida.

             3.   Dr. David Hevert (hereinafter referred to as “Dr. Hevert”) owns and operates

  Glades Medical Group.

             4.   Dr. Hevert also owns and operates Ageless, a Florida corporation, operating as a

  medical spa, and providing aesthetic services and products through Glades Medical Group, in Boca

  Raton, Palm Beach County, Florida.

             5.   Patti is a citizen and resident of Palm Beach County, Florida, over the age of

  eighteen (18), within the Court’s jurisdiction and otherwise sui juris.

             6.   Patti owns and operates Candyskin LLC, a Florida limited liability company,

  providing certain aesthetic services and products, in Boca Raton, Palm Beach County, Florida.

  Candyskin is nothing more than an alter ego of Patti.

             7.   Since in or about June 2011 Glades Medical Group employed Patti at a management

  level capacity, most recently as the Medi-Spa Director of Ageless at an annual salary of

  approximately $55,000.00.

             8.   During her employment with Glades Medical Group, Patti was exposed, and had

  access to, highly confidential and proprietary information of Glades Medical Group, including, but

  not limited to, patient lists, contract terms, methods of operations, pricing, marketing plans,

  software specifications, software code, functionality, know how, and financial information

  (hereinafter collectively referred to as “the Confidential Proprietary Information”). As such,

  during her employment, Patti was in a position to learn and know Glades Medical Group’s patient
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 11 of 18




  relationships and additionally had exposure and access to the Confidential Proprietary Information.

           9.    The aforementioned information was designed and intended to be for the exclusive

  use and benefit of of Glades Medical Group and the valuable Confidential Proprietary Information

  neither is readily available to other persons nor permissibly disseminated to the public. Indeed,

  Glades Medical Group spends a significant amount of time, effort and money annually, to market

  its services, including extensive direct marketing, consumer research, public relations, internet and

  other advertising, and the deployment and maintenance of an extensive and sophisticated website

  and electronic database. Moreover, in addition to this marketing, Glades Medical Group expends

  a substantial amount of time, effort and money analyzing, researching, categorizing and annotating

  the information contained and maintained in the database, further distilling the information into a

  more streamlined and efficiently targeted form. At all times material hereto, Glades Medical

  Group’s customer data and information qualified as trade secrets and it is critical for Glades

  Medical Group to protect this confidential and proprietary information in order to maintain its

  competitive advantage.

           10.   Glades Medical Group’s Confidential Proprietary Information would be highly

  valuable to Glades Medical Group’s competitors because it would allow them to quickly target

  and solicit identified patients without undertaking any of the substantial time, effort and expense

  incurred by Glades Medical Group in culling, compiling and distilling the information, developing

  those substantial relationships and marketing its services.

           11.   Furthermore, once identified, the patients often provide repeat business to Glades

  Medical Group and establish an ongoing and mutually beneficial relationship with Glades Medical

  Group.

           12.   A competitor of Glades Medical Group – like Patti (and/or Candyskin) – who
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 12 of 18




  obtains the information described above by employing or otherwise utilizing the knowledge and

  information possessed by individuals like Patti, thereby gains an unfair competitive advantage over

  Glades Medical Group in any market in which the competitor and Glades Medical Group both

  operate. For this reason, Glades Medical Group restricted Patti’s access to this information through

  password protection and other efforts reasonable under the circumstances to maintain the secrecy

  of this information. Additionally, much of this information is subject to protection under HIPAA,

  further restricting Patti’s use and disclosure of same.

         13.     On or about August 14, 2019, and without Glades Medical Group’s knowledge or

  consent, Patti surreptitiously formed Candyskin, in order to operate as a facial spa and compete

  with Glades Medical Group.

         14.     The very next day, on or about August 15, 2019, Patti abruptly resigned her

  employment, walking out of the building and off the job, without any prior notice or warning. In

  the process, Patti removed Glades Medical Group property, including but not limited to two (2)

  tablets (portable computers) and a camera storing private patient/client pictures. Patti also

  removed client forms and files from the office.

         15.     At all times material hereto, since she resigned on or about August 15, 2019, Patti

  has been soliciting patients of Glades Medical Group for purposes of providing competitive

  aesthetic services and products.     Indeed, Glades Medical Group has received reports from

  patients/clients to the effect that Patti is holding herself out as having owned Ageless. Patti also

  has communicated with current employees of Glades Medical Group about her new business.

         16.     By virtue of her former employment with Glades Medical Group, and the

  knowledge she derived therefrom, Patti took with her Glades Medical Group’s Confidential

  Proprietary Information and is using it in furtherance of Candyskin’s competing business, in order
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 13 of 18




  to directly – and unfairly – compete against Glades Medical Group by tortiously interfering not

  only with Glades Medical Group patient/client relationships, but also by tortiously interfering with

  Glades Medical Group’s employment relationships.

          17.     At all times material hereto, Patti, by virtue of, and in connection with, her

  competing company, Candyskin, is in a position to continue to use Glades Medical Group’s trade

  secrets and Confidential Proprietary Information to unfairly compete in a way that will result in

  irreparable harm to Glades Medical Group’s business interests.           Patti, through Candyskin,

  competes with Glades Medical Group essentially for the same patients/clients in Boca Raton. If

  used by Patti, the Confidential Proprietary Information known by Patti would create an unfair

  competitive advantage in favor of Patti, and a concurrent disadvantage to Glades Medical Group,

  in this industry.

          18.     Having access to the trade secrets and Confidential Proprietary Information of

  Glades Medical Group, Patti is in a position to use the information to Glades Medical Group’s

  detriment in ways unlikely to be measurable or quantifiable in terms of monetary damages, in that

  she may use the Confidential Proprietary Information to tortiously interfere with Glades Medical

  Group’s employees and/or patient/client relationships in order to unfairly compete with Glades

  Medical Group in a way that a competitor without this information could not.

          19.     If Patti is permitted to continue to tortiously interfere with Glades Medical Group’s

  employee and patient/client relationships, Glades Medical Group will suffer continued irreparable

  harm.

          20.     All conditions precedent to the filing of this action have occurred, been waived or

  performed.

          21.     Glades Medical Group has retained the undersigned counsel to pursue its claims
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 14 of 18




  against Patti, and is obligated to pay its counsel a reasonable fee for services rendered in connection

  with this dispute.

                             COUNT I - TORTIOUS INTERFERENCE

           28.   Glades Medical Group re-alleges and re-avers paragraphs 1 through 27 of the

  Complaint as though fully set forth herein.

           29.   A business relationship existed and/or exists between Glades Medical Group and

  its clients/patients, as well as between Glades Medical Group and its employees. These are

  advantageous relationships of Glades Medical Group, through which it has legal rights.

           30.   Patti knows of these relationships.

           31.   Patti intentionally and unjustifiably interfered with, and continues to interfere with,

  these relationships. Patti’s conduct constitutes wrongful and intentional interference with the

  business rights and privileges of Glades Medical Group.

           32.   Patti’s conduct in interfering with the business relationships of Glades Medical

  Group directly and proximately have caused, and continue to cause, damage to Glades Medical

  Group.

           WHEREFORE, Glades Medical Group requests judgment against Patti for:

           A.    Temporary and permanent injunctive relief, prohibiting Patti from tortiously

                 interfering with Glades Medical Group’s business relationships;

           B.    Damages for the losses caused by Patti’s tortious interference with Glades Medical

                 Group’s business relationships; and

           C.    Such other and further relief as the Court deems just and proper.

       COUNT II - VIOLATION OF FLORIDA’S UNIFORM TRADE SECRETS ACT
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 15 of 18




         33.     Glades Medical Group re-alleges and re-avers paragraphs 1 through 27 of the

  Complaint as though fully set forth herein.

         34.     This is an action against Patti pursuant to §§ 688.003 and 688.004, Fla. Stat., to

  enjoin the use of a trade secret, for an accounting, for actual damages, reasonable royalties and

  exemplary damages.

         35.     Over the course of several years, Glades Medical Group has developed its

  confidential and proprietary business information. This information was, and still is, crucial to

  Glades Medical Group in furtherance of its business and in obtaining a competitive edge in the

  aesthetics industry.

         36.     The information constitutes trade secrets of Glades Medical Group, in that they are

  compilations of information which: (1) derive independent economic value, actual or potential,

  from not being generally known to or being readily ascertainable by proper means by other persons

  who can obtain economic value from its disclosure or use; and (2) are the subject of efforts that

  are reasonable under the circumstances to maintain its secrecy.

         37.     Patti misappropriated Glades Medical Group’s trade secrets for her own benefit.

         38.     Patti’s misappropriation was willful and malicious.

         39.     Patti’s acts have resulted, and will continue to result, in Patti’s unjust enrichment.

         40.     Patti’s use of the trade secrets has continued, and will continue, to damage business

  and business interests of Glades Medical Group.

         41.     Patti, unless restrained, will continue to cause prejudice and damage to Glades

  Medical Group.

         WHEREFORE, Glades Medical Group requests that this Court:

         A.      Enter a temporary and permanent injunction restraining Patti from further
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 16 of 18




  disclosing or using the records, material or information;

          B.      Enter an order requiring Patti to prepare an itemized list of all of Glades Medical

  Group’s information currently in her possession, and to produce said list to Glades Medical Group;

          C.      Enter an order directing Patti to prepare an itemized list of all of Glades Medical

  Group’s information previously in her possession, including the detailed present location of the

  information, and to produce said information to Glades Medical Group;

          D.      Award Glades Medical Group an amount equal to the actual losses sustained by

  Glades Medical Group as a result of Patti’s use of the information;

          E.      Award Glades Medical Group unjust enrichment damages caused by the

  misappropriation of trade secrets that is not taken into account in computing the actual losses;

          F.      Award Glades Medical Group reasonable royalties for the unauthorized disclosure

  or use of the trade secrets;

          G.      Order an accounting of Patti’s profits and an amount equal to any such profits

  realized by Patti as a result of the misappropriation of the information, that are not taken into

  account in computing Glades Medical Group’s actual losses;

          H.      Award Glades Medical Group costs and disbursements, and reasonable attorneys’

  fees pursuant to statute, including Fla. Stat. § 688.005; and

          I.      Award such other and further relief as the Court deems just and proper.

                                     COUNT III – CONVERSION

          42.     Glades Medical Group re-alleges and re-avers paragraphs 1 through 27 of the

  Complaint as though fully set forth herein.

          43.     Patti misappropriated corporate property from Glades Medical Group for her own

  use and benefit without the consent, permission or authorization of Glades Medical Group and
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 17 of 18




  without justification. The corporate property included, inter alia, Glades      Medical    Group’s

  company property, including smart phones, tablets, patient forms and files, patient lists and other

  patient information, trade secrets and otherwise proprietary confidential information.

            44.   Said corporate property is, and was, confidential and proprietary in nature.

            45.   As such, Patti has wrongfully asserted dominion and control over Glades Medical

  Group’s property, inconsistent with its ownership thereof, and has permanently deprived Glades

  Medical Group of its proprietary rights.

            46.   Patti’s conversion of Glades Medical Group’s property for her own use was

  intentional, willful and made with a total disregard for the rights of Glades Medical Group.

            47.   As a direct and proximate result of Patti’s conduct, Glades Medical Group has

  incurred damages.

            48.   Due to Patti’s conversion, Glades Medical Group has lost exclusive use of its

  corporate property.

            WHEREFORE, Glades Medical Group demands judgment against Patti for compensatory

  damages, costs and disbursements, and such other and further relief as the Court deems just and

  proper.

  Dated: September 25, 2019                     Respectfully submitted,
         Boca Raton, FL
                                                s/ Daniel R. Levine
                                                DANIEL R. LEVINE, ESQ.
                                                Florida Bar No. 0057861
                                                E-mail: DRL@PBL-Law.com
                                                PADULA BENNARDO LEVINE, LLP
                                                3837 NW Boca Raton Blvd., Suite 200
                                                Boca Raton, FL 33431
                                                Telephone:     (561) 544-8900
                                                Facsimile:     (561) 544-8999
                                                Attorneys for Defendant
Case 9:19-cv-81217-RAR Document 8 Entered on FLSD Docket 09/25/2019 Page 18 of 18




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 25, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified on the Service List below via transmission of

  Notices of Electronic Filing generated by CM/ECF.



                                                      s/ Daniel R. Levine
                                                      DANIEL R. LEVINE, ESQ.



                                         SERVICE LIST

           Candice Cox Patti v. David B. Hevert, M.D., P.A. d/b/a Glades Medical Group
                        Case No. 9:19-cv-81217-RAR (Ruiz / Reinhart)
                    United Statess District Court, Southern District of Florida

   Yechezkel Rodal, Esquire                        Daniel R. Levine, Esquire
   E-Mail: Chezky@Rodallaw.com                     E-Mail: DRL@PBL-Law.com
   Rodal Law, P.A.                                 Padula Bennardo Levine, LLP
   5300 NW 33 Avenue, Suite 219                    3837 NW Boca Raton Blvd., Suite 200
   Fort Lauderdale, FL 33309                       Boca Raton, FL 33431
   Telephone:     (954) 367-5308                   Telephone:    (561) 544-8900
   Facsimile:     (954) 900-1208                   Facsimile:    (561) 544-8999
   Counsel for Plaintiff                           Counsel for Defendant
   Via CM/ECF                                      Via CM/ECF
